Citation Nr: 1719191	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-24 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of mercury poisoning, to include an adrenal disorder and anemia.

2.  Entitlement to service connection for an immune deficiency disorder, including as due to residuals of mercury poisoning.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to September 1980.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Seattle, Washington, which in pertinent part, denied service connection for an adrenal disorder due to mercury exposure and an immune deficiency condition.

In September 2016, the Board remanded the matter to allow the Veteran the opportunity to be heard at a Board hearing.  In November 2016, the Veteran testified at a Board Videoconference hearing at the Portland, Oregon RO, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., the transcript for which has been associated with the record.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).







REMAND

Service Connection for Residuals of Mercury Poisoning and 
An Immune Deficiency Disorder

The Veteran generally contends that symptoms of chronic and/or adrenal fatigue, and anemia and an immune deficiency disorder are the result of exposure to high levels of mercury or mercury poisoning during active service where the Veteran served as a dental assistant.

The Veteran was provided with a VA examination in October 2014.  The October 2014 VA examiner assessed that the Veteran did not have a current diagnosis for anemia, immune deficiency, or adrenal disorder, and that laboratory testing revealed mercury levels were within normal limits.  The October 2014 VA examiner also opined that the Veteran's clinical picture was not consistent with a typical case of mercury poisoning, noting the Veteran's mercury levels had been repeatedly normal in recent years.

Pursuant to the Board's April 2015 remand directives, in June 2015, an addendum VA medical opinion was obtained from the same VA examiner who performed the October 2014 VA examination.  The June 2015 VA examiner thoroughly discussed the Veteran's relevant medical history, conflicting medical opinions, the internet articles and abstracts submitted by the Veteran, and included a discussion of prevailing medical knowledge on mercury exposure in the dental occupational setting.

The June 2015 VA examiner concluded the addendum opinion by opining that the facts of the Veteran's case do not support any significant toxicity from mercury during service, nor did the Veteran have any ongoing current effects such as fatigue, anemia, or adrenal insufficiency that are attributable to mercury exposure during service.  One rationale provided by the June 2015 VA examiner was that symptoms of any toxic effects from mercury exposure would have manifested when the mercury levels were high at the time of exposure, with such symptoms improving over time after the Veteran ceased being exposed to mercury, and that "[d]elayed onset of symptoms much later would be very likely."  Given that this quoted portion of the June 2015 VA addendum opinion seems to be in conflict with the rest of the addendum opinion, but could also be construed in support of the Veteran's position that at least some symptoms of mercury poisoning residuals manifested following the in-service mercury exposure, the Board finds that remand of the case for clarification of the June 2015 VA addendum opinion would be helpful.

Further, VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from July 2012.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period from July 2012.

2.	Return the June 2015 VA addendum opinion to the VA examiner who provided the opinion for another addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested clarification.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  


Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability for 50 percent or more) that the Veteran's symptoms of fatigue and intermittent anemia represent a delayed onset of symptoms related to exposure to high levels of mercury and/or mercury poisoning during service?

3.	Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 

all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







